Exhibit 99 FINAL – For Release After Market ValueVision Media Reports Q4 and Fiscal 2013 Results MINNEAPOLIS – March 5, 2014 – ValueVision Media, Inc. (NASDAQ: VVTV), a multichannel electronic retailer operating as ShopHQ (www.shophq.com), today announced operating results for its fiscal 2013 fourth quarter (Q4’13) and year ended February 1, 2014 (FY’13). ValueVision will host an investor conference call/webcast today at 4:30 pm ET, details below. ValueVision follows a 4-5-4 retail calendar. Last year’s Q4 and FY’12 periods included an extra week, or 14 and 53 weeks, respectively. To facilitate more meaningful comparisons, the table below presents pro forma results for Q4’12 and FY’12 adjusted to reflect equivalent 13- and 52-week reporting periods. The Company believes that the pro forma Q4’12 and FY’12 results are a more appropriate basis for analysis and comparison to current year results. Therefore, the Company's subsequent commentary will reference the 2012 pro forma results presented in the below table. SUMMARY RESULTS AND KEY OPERATING METRICS ($ Millions, except average price points) Actual Pro Forma* Pro Forma Actual Actual Pro Forma* Pro Forma Actual Q4 '13 Q4 '12 Change Q4 '12 FY '13 FY '12 Change FY '12 2/1/2014 2/2/2013 2/1/2014 2/2/2013 13 Weeks 13 Weeks 13 Weeks 14 Weeks 52 Weeks 52 Weeks 52 Weeks 53 Weeks Net Sales $ $ 17
